Citation Nr: 0632213	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
October 1947, and from July 1948 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
RO.  The veteran filed a notice of disagreement in December 
2004, the RO issued a statement of the case in August 2005, 
and the veteran perfected his appeal later the same month.

In December 2005, the Board determined that new and material 
evidence had been received with respect to the claim for 
service connection for cardiac disability.  The Board 
reopened the claim and remanded the case to the RO for 
further evidentiary development.  The case was returned to 
the Board in September 2006.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

Cardiac disability did not originate in, as a result of, or 
within one year of discharge from service.


CONCLUSION OF LAW

Cardiac disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The veteran must also be notified to submit all 
evidence in his possession, what specific evidence he is to 
provide, and what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorder on appeal.  That failure was remedied in an April 
2006 correspondence from the RO.  In any event, as will be 
described in further detail below, service connection for 
cardiac disability is not warranted.  Consequently, any 
questions concerning the proper disability evaluation and 
effective date assignable for the disorder are moot.

Finally, VA has secured all available pertinent evidence 
(including from the VA Medical Center in Louisville Kentucky, 
and the VA Outpatient Clinics in Pensacola, Florida and Fort 
Knox, Kentucky), and conducted all appropriate development.  
In this regard, the Board notes that the veteran has 
mentioned undergoing procedures in the 1980s such as 
angioplasty and a coronary artery bypass.  Unfortunately, 
despite VA's repeated invitations to identify relevant 
sources of treatment and to authorize VA to obtain records 
from such sources (or submit the records himself), he has not 
identified the source of the referenced procedures, or 
otherwise identified any source of outstanding records.  In 
April 2006, he informed VA that he had no other information 
or evidence to submit.  

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining records has been fulfilled.  
See generally, Wood v. Derwinski, 1 Vet. App. 190 (1990).

The record shows that the veteran has attended a VA 
examination scheduled in connection with his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  


Factual background

Service medical records are silent for any cardiac complaints 
or findings until 1960.  In September 1960, the veteran 
received treatment for a sudden series of chest cramps and 
pains unaccompanied by any dyspnea, cough, dizziness, 
diaphoresis, or sense of impending doom.  The records show 
that he was medically observed for approximately two days, 
and later experienced a similar episode the same month (which 
was also unaccompanied by any other symptoms).  He was 
provisionally diagnosed with myocardial ischemia.

While hospitalized for eight days in the latter part of 
September 1960, he reported experiencing somewhat similar 
symptoms the prior year, which had persisted for three days.  
Electrocardiograms (ECGs) performed during the 
hospitalization were compatible with a past posterior 
myocardial infarction of undetermined age.  Chest X-ray 
studies were normal.  The veteran was discharged from 
hospitalization with a final diagnosis of medical observation 
for possible myocardial ischemia, no disease found.  

ECG studies in June 1961, July 1961, and August 1964 
continued to document possible evidence of an old posterior 
myocardial infarction.  At a September 1964 cardiac 
evaluation, the veteran was noted to have been asymptomatic 
since the last hospitalization.  The examiner also noted that 
a recent ECG revealed an "S1 Q3" pattern, which was 
considered a normal variant.  The examiner explained that the 
pain which led to the September 1960 hospitalization was 
ultimately determined to be non-cardiac in origin, and 
concluded that there was "no incontestable evidence of heart 
disease, and [the veteran] is considered to be fit for full 
duty from a cardiovascular standpoint."  

ECG studies in March 1967 and November 1967 were normal.

In April 1968, the veteran sought outpatient treatment for 
complaints of breathing problems and dizziness; he did not 
have chest discomfort by the time of examination.  An ECG 
study revealed an S1 Q3 T3 pattern with "insignificant Q2, 
3, AVT" which was considered unchanged since 1961, and 
probably a normal variant.  The examiner's impression was 
that of hyperventilation syndrome.  The examiner noted that 
the veteran had previously been found to have no heart 
disease.

At a December 1968 evaluation, no heart abnormalities were 
identified.  In May 1970, he sought outpatient treatment for 
complaints of chest tightness, but was diagnosed as having 
bronchitis.  An August 1970 ECG study was essentially normal, 
but did suggest a probable old posterior infarct which was 
healing or healed.  

In April 1972, he was hospitalized for substernal discomfort 
and retrosternal chest pain, without any symptoms of 
diaphoresis, nausea, radiating pain, or shortness of breath.  
ECG studies were not suggestive of an acute myocardial 
infarction, and the veteran did not experience a recurrence 
of the chest pain while hospitalized.  Diagnostic testing 
revealed a sliding hiatal hernia.

No heart abnormalities were noted at a July 1972 annual 
examination.  

A July 1972 ECG study revealed probable old inferior wall 
myocardial infarction, but otherwise no heart abnormalities 
were indicated.  No heart abnormalities were identified at a 
November 1973 pre-retirement examination.  Following a 
January 1974 consultation conducted at the time of the 
veteran's retirement, the impression was of no evidence of 
cardiac disease. 

In a February 1968 correspondence, VA advised the veteran 
that his application for term insurance was denied because he 
had a history of a heart condition.  

The veteran was examined by VA in September 1974, at which 
time he reported experiencing a heart attack in 1960, but 
indicated that he was informed at service retirement that no 
residuals of the event remained.  No evidence of heart 
disease was found on examination.  Chest X-ray studies showed 
normal heart size, ECG studies were normal, and exercise 
stress testing was negative for abnormalities.

In an August 1981 statement, Dr. B. Barrett indicated that 
the veteran had a history of cardiac problems for which he 
used medication.

VA treatment records for January 1992 to January 1993 show 
that the veteran reported experiencing dizziness on several 
occasions in 1992; he was diagnosed with probable transient 
ischemic attacks, and his vertigo was also considered 
probably secondary to a peripheral vestibular problem.

Subsequent VA treatment records through December 2005 show 
that the veteran's problem list includes chronic ischemic 
heart disease, not otherwise specified.  The records document 
diagnoses including coronary artery disease, and note that he 
used nitroglycerin on occasion for chest pain.  He was noted 
to have had an angioplasty in 1986 and 1998, and heart bypass 
surgery in 1987.

The veteran attended a VA examination in June 2006, at which 
time he reported treatment in 1976 and 1978 for a "skipped 
heartbeat."  He also reported undergoing angioplasty in 
1986, coronary artery bypass surgery in 1987, and stent 
placement in 1998, as well as a cardiac arrest during surgery 
in 2003.  The veteran indicated that he currently carried a 
diagnosis of atrial fibrillation with occasional angina.

The examiner noted that cardiac workups during service were 
consistently negative for heart problems.  He concluded that 
the veteran had atrial fibrillation diagnosed in 1976, and 
that the veteran was status post angioplasty, bypass, and 
stent placement.  The examiner explained that, given the 
absence of a diagnosed cardiac condition in service, and as 
the first diagnosis of atrial fibrillation was made in 1976, 
in his medical opinion the veteran's current cardiac 
condition began more than one year after discharge from 
service, and was not etiologically related to service in any 
manner.

In several statements on file, the veteran contends that the 
February 1968 correspondence from VA concerning life 
insurance is an acknowledgement by VA that the heart 
condition was service-related.  He also contends that he has 
used medication for his heart problems since 1976.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service incurrence of cardiovascular 
disability during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Although the veteran was treated on several occasions in 
service for symptoms including chest pain, and was initially 
evaluated for possible myocardial ischemia, cardiac workups 
in service, including extensive evaluations conducted during 
periods of hospitalization, were consistently negative for 
any evidence of cardiac disease.  While ECG studies were at 
times consistent with a past posterior myocardial infarction, 
other diagnostic studies did not corroborate the presence of 
atrial fibrillation or any cardiac condition.  

Moreover, retrospective reviews of the prior ECGs suggested 
that the findings might instead have represented a normal 
variant in the veteran, and the June 2006 VA examiner's 
review of the service records suggested that the ECG studies 
for the last 10 years of service were normal.  The last 
physician to evaluate the veteran's cardiovascular system in 
service concluded that the veteran did not have a cardiac 
disability at the time of discharge.

Although VA in February 1968 denied the veteran's application 
for term life insurance on the basis of the presence of a 
heart condition, the information on which that determination 
was based is not evident from the record.  Given this, and as 
extensive cardiac workups in service in fact did not reveal a 
cardiac disorder, the Board finds that the February 1968 
correspondence is of no more than marginal probative value as 
to whether the veteran's current cardiac condition originated 
in service.

Moreover, there is no post-service evidence of a cardiac 
disorder until more than a year after service.  No evidence 
of heart disease was present on VA examination in September 
1974, even with diagnostic testing including exercise stress 
testing.  While the veteran contends that he was first 
diagnosed in 1976 (more than a year after service) with 
atrial fibrillation, there is no post-service medical 
evidence on file showing the existence of a cardiac condition 
prior to 1981.

The veteran was examined by VA in June 2006 for the specific 
purpose of addressing the etiology of his disorder.  After 
reviewing the claims file and examining the veteran, the 
examiner concluded that the veteran's current cardiac 
disability did not originate in service or until more than a 
year after service, and was not etiologically related to 
service.

While the veteran himself contends that he had a cardiac 
disorder in service, and that his current cardiac condition 
is related to that disorder, as a layperson, his statements 
as to medical diagnosis and causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

In short, the most probative, competent evidence is against 
the conclusion the veteran had cardiac disability during 
service or until more than a year after discharge from 
service, and there is no competent opinion linking his 
current cardiac disorder to service.  The only competent 
opinion addressing the etiology of the disorder is against 
the claim.  The preponderance of the evidence therefore is 
against the claim, and his claim for service connection for 
cardiac disability is denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cardiac disability is 
denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


